Citation Nr: 1818264	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  15-17 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, to include whether the reduction from 40 percent to 30 percent, effective April 4, 2016, was proper.

2.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.

3.  Entitlement to special monthly compensation (SMC) at the housebound rate for the period beginning January 23, 2016.



WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had service as a recognized guerilla from August 15, 1942 to February 26, 1946, and also served in the Regular Philippine Army from February 27, 1946 to May 10, 1946.

This matter was last before the Board of Veterans' Appeal (Board) in February 2017 on appeal from a rating decision issued in December 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines; the Board remanded for additional development.  In February 2016, the Veteran and his daughter testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO; a transcript of the hearing has been associated with the record.  In July 2017, the RO reduced the Veteran's hearing loss rating from 40 to 30 percent effective April 4, 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (7).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In a July 2017 rating decision, the RO reduced the Veteran's bilateral hearing loss from 40 percent to 30 percent effective April 4, 2016.

2.  The reduction of the 40 percent rating for the Veteran's bilateral hearing loss was not based on improvement in the Veteran's ability to function under the ordinary conditions of life and work.

3.  For the increased rating period on appeal, audiometric testing has revealed, at worst, an average pure tone threshold of 73 decibels in the right ear, and an average pure tone threshold of 76 decibels in the left ear; speech discrimination scores have been found not to be appropriate for this Veteran.

4.  Consideration of the Veteran's claim for TDIU is moot from January 23, 2016, and prior to that date, he is not shown to have been precluded from securing or following a substantially gainful occupation as a result of service-connected audiological disabilities.

5.  The Veteran has one service-connected disability rated total.  The combined total rating of his other service-connected disabilities is not at least 60 percent disabling.  


CONCLUSIONS OF LAW

1.  The reduction in rating for a bilateral hearing loss from 40 percent to 30 percent was not proper; the criteria for restoration of a 40 percent rating for bilateral hearing loss have been met for the period beginning April 4, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105 (e), 3.159, 3.344, 4.1, 4.2, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).  

2.  For the entire rating period on appeal, the criteria for a rating in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2017).

3.  The criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (2017).

4.  The criteria for an award of SMC are not met.  38 U.S.C. § 1114 (2012); 38 C.F.R. § 3.350 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Further, the development requested in the prior remand has been substantially completed.  Specifically, in February 2017, the Board remanded the issues on appeal for additional development, to include the collection of VA and/or private treatment records.  Appropriate attempts were made to obtain these records and the claims were adjudicating in an October 2017 supplemental statement of the case.  For this reason, the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


Laws and Analysis for Hearing Loss Disability

 Propriety of the Reduction

During the course of the Veteran's appeal of his claim for an increased rating for his hearing disability, the RO reduced his existing rating.  Where a reduction in a rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons and the Veteran must be notified that he or she has 60 days to present additional evidence.  38 C.F.R. § 3.105 (e) (2017).  However, since the proposed reduction in this case did not involve reduction in the overall amount of compensation payable to a beneficiary, the due process protections of 38 C.F.R. § 3.105 (e) did not apply. 

Nevertheless, the Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  38 C.F.R. 
§ 3.344 (c), applicable to ratings, such as the Veteran's, that have been in effect for less than 5 years, requires improvement before an evaluation is reduced.  Implicit in the regulations is that any improvement must be of such a nature as to warrant a change in the evaluation; the rating agency must determine whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work. Brown, 5 Vet. App. at 421.

Upon review of all the evidence of record, lay and medical, the Board finds that the reduction in rating for the Veteran's bilateral hearing loss was not proper as the RO did not address whether there was "an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work." Brown, 5 Vet. App. at 421.  Specifically, review of the RO's July 2017 rating decision, which pertained to the reduction, demonstrates that the RO appears to have analyzed the issue of reduction of the 30 percent evaluation just as it would a claim for an increased rating and noted that the results of an April 2016 examination showed findings "consistent with a 30 percent evaluation."  However, the evidence does not reflect that there was any improvement in the Veteran's ability to function under the ordinary conditions of life and work.  In fact, the Veteran continued to report during the April 2016 VA examination that he had difficulty hearing spoken words especially during conversations.  Notwithstanding some slight improvement in audiometric test scores, the evidence does not show that the Veteran's hearing loss disability has been manifested by actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.

The Court has stated that decisions by the RO and by the Board that do not apply the provisions of 38 C.F.R. § 3.344, when applicable, are void ab initio (i.e., at their inception).  Brown, 5 Vet. App. at 413; see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (where VA reduces the appellant's rating without observing applicable laws and regulations the rating is void ab initio and the Court will set aside the decision).

Since the rating decision that accomplished the reduction of the 40 percent rating for the Veteran's service-connected bilateral hearing loss did not properly apply the provisions of 38 C.F.R. § 3.344, the reduction is void.  The appropriate remedy in this case is a restoration of the 40 percent rating.  See Hayes, 9 Vet. App. at 73 (improper reduction reinstated effective date of reduction).


Increased Rating for Hearing Loss

For the reasons discussed above, the Veteran is now in receipt of a 40 percent rating for hearing loss throughout the entire rating period on appeal.  As such, the Board will now consider whether a rating in excess of 40 percent is warranted. 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. 

The Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  The horizontal lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  38 C.F.R. § 4.85. The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate for the pure tone decibel loss.

The percentage evaluation is found from Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85 (e). 

The provisions of 38 C.F.R. § 4.86 (a) provide that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86 (b) provide that, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The evidence includes September 2013 and April 2015 private audiological evaluations from the Manila Hearing Aid Center.  The reports both indicated that the Veteran's ears had "no response" during the pure tone audiogram.  A July 2014 statement from St. Martha's clinic also indicated that the Veteran had "severe deafness."  However, there is no indication that these examinations complied with 38 C.F.R. § 4.85.  Specifically, the evaluations do not reflect that a controlled speech discrimination test was even attempted.  Moreover, the findings of "no response" in pure tone testing are inconsistent with subsequent VA examinations, which showed responses to pure tone testing in 1000 to 4000 Hertz.


For example, on the authorized audiological evaluation in October 2013, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
80
85
80
90
LEFT
85
80
75
90

The average decibel loss in the right ear was 84 and the average decibel loss in the left ear was 83.  The VA examiner certified that the use of the speech discrimination score was not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that made combined use for pure tone average and speech discrimination scores inappropriate.

As the use of speech discrimination scores were not appropriate for this Veteran because of language difficulties, the Board finds that Table VIA is to be used in determining the numeric level of hearing loss.  Using Table VIA to consider the Veteran's disability, a review of the October 2013 audiometric examination correlates to level VIII hearing loss in the right ear and level VII in the left ear. 
38 C.F.R. § 4.85, Table VIA.  Per 38 C.F.R. § 4.86 (a), the Board will apply the Roman numeral designation for hearing impairment that results in the higher numeral for each ear separately.  When comparing these results under both Table VI and Table VIA, at worse, the Veteran's right and left ears are considered 40 percent disabling.

On the authorized audiological evaluation in April 2016, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
75
75
70
70
LEFT
75
75
70
85

The average decibel loss in the right ear was 73 and the average decibel loss in the left ear was 76.  The VA examiner again certified that the use of the speech discrimination score was not appropriate for this Veteran.

Using Table VIA to consider the Veteran's disability, a review of the April 2016 audiometric examination correlates to level VI hearing loss in both ears.  38 C.F.R. § 4.85, Table VIA.  This results in a 30 percent evaluation.  See 38 C.F.R. § 4.86, Table VII.

The remaining evidence of record does not contain any other audiological testing. Further, the Board has considered the lay statements submitted by the Veteran and is aware of the complaints about his inability to hear well.  He is competent to describe his hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, the description of his hearing loss must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  In this regard, the Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet. App. 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bore the burden of demonstrating any prejudice caused by a deficiency in the examination. 

In this case, the VA examiners addressed functional effects of hearing loss by noting that the Veteran needed to ask for repetition and had difficulty understanding conversation.  Therefore, the functional effects of his hearing loss disability are adequately addressed in the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321 (b).  Based upon the results from the examinations discussed above, the Board finds that the criteria for a disability evaluation in excess of 40 percent have not been met.  



Laws and Analysis for TDIU/SMC

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340 , 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  Here, the Veteran is currently in receipt of a 100 percent disability rating for his service-connected posttraumatic stress disorder (PTSD) effective January 23, 2016, which renders the issue of a TDIU moot after that date.  However, the Board must determine his eligibility for a TDIU prior to that date, and, in so doing, determine whether he is entitled to any additional benefits from that point forward.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114 (s) (2012) by having an "additional" disability of 60 percent or more ("housebound" rate)).  In Bradley, the United States Court of Appeals for Veterans Claims (Court) found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  The Board must determine whether or not the Veteran may receive a TDIU for his hearing loss and tinnitus.

Prior to January 23, 2016, the Veteran was in receipt of a 40 percent rating for hearing loss and a 10 percent rating for tinnitus.  Thus, he did not, prior to January 23, 2016, have a single disability rated at 60 percent disabling or a combined rating of 70 percent as required to meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a).  Notwithstanding his combined evaluations prior to January 23, 2016, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16 (b). Therefore, if, as here, a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16 (a), consideration for a TDIU on an extraschedular basis may be referred to VA's Director of Compensation and Pension where a veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16 (b).  The Board must now determine whether or not such referral is warranted.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

The record reflects that the Veteran worked as a farmer.  On his application for increased compensation based on unemployability, he stated that his hearing disability as well as his non-service connected disabilities of glaucoma and hypertensive cardiovascular disease prevent him from securing/following substantially gainful employment; he further explained in an accompanying statement that he used a wheelchair. 

VA audiological examinations dated in October 2013 and April 2016 indicate that the Veteran's hearing loss impacts his ability to understand conversation.  Specifically, he informed the 2013 VA examiner that he had to ask people around him to talk louder in conversations; he informed the 2016 examiner that he had difficulty hearing spoken words, particularly in conversation.  Although the Board is sympathetic to the disability resulting from the Veteran's hearing loss and tinnitus, the record does not reflect that difficulty hearing some spoken words would render the Veteran unemployable.  Neither VA examiner indicated that his hearing loss was an actual impediment to substantially gainful employment and he has not alleged that his hearing loss and tinnitus are the cause of his current unemployability. 

In sum, the Board finds that the evidence of record does not show that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disabilities in order to warrant referral for consideration of a TDIU on an extraschedular basis.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As a result, the Board will not further consider his eligibility for an SMC as he does not, as required by 38 U.S.C. § 1114 (s), have an "additional" disability of 60 percent or more.  The Veteran is not eligible for SMC under 38 U.S.C. § 1114; 38 C.F.R. § 3.350, as matter of law.



ORDER

Restoration of a 40 percent rating for bilateral hearing loss beginning April 4, 2016 is granted, subject to the rules and regulations governing the award of monetary benefits.

A rating in excess of 40 percent for bilateral hearing loss is denied. 

Entitlement to a TDIU is denied.

Entitlement to SMC is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


